                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

JAMES MUTKA, an individual

                  Plaintiff,

v.                                                           Case No: 2:18-cv-539-FtM-38MRM

TOP HAT IMPORTS, LLC,

                Defendant.
                                                  /

                                       OPINION AND ORDER1

        Before the Court is Plaintiff James Mutka’s Motion for Final Default Judgement.

(Doc. 16). Defendant Top Hat Imports, LLC has not responded, and the time to do so

has expired. For the reasons below, the Court grants in part and denies in part the motion.

                                            BACKGROUND

        Mutka sues Top Hat for age discrimination and retaliation under the Age

Discrimination in Employment Act (“ADEA”) and the Florida Civil Rights Act (“FCRA”). In

2011, Top Hat hired Mutka who was then fifty-seven years old. (Doc. 1 at ¶¶ 9-10). For

the next seven years, Mutka exceeded his performance goals and was a “very qualified”

service manager. (Id. at ¶¶ 11-12). All that changed when Mutka approached retirement.

In early 2018, Top Hat’s owner made “comments about Mutka getting older and asked

him to tell others that he would be retiring shortly.” (Id. at ¶ 14). Top Hat also pressured



1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites. These
hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked documents in
CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this Court does not endorse,
recommend, approve, or guarantee any third parties or the services or products they provide on their
websites. Likewise, the Court has no agreements with any of these third parties or their websites. The
Court accepts no responsibility for the availability or functionality of any hyperlink. Thus, the fact that a
hyperlink ceases to work or directs the user to some other site does not affect the opinion of the Court.
Mutka to retire. When Mutka did not comply, the company fired him. (Id. at ¶¶ 15-16). It

also replaced Mutka with someone younger and less qualified. (Id. at ¶ 17). This suit

ensued. When Top Hat did not answer or otherwise defend against this action, the Court

granted Mutka a clerk’s default under Federal Rule of Civil Procedure 55(a). (Doc. 14).

Mutka now moves for a final default judgment. (Doc. 15).

                                    LEGAL STANDARD

       Federal Rule of Civil Procedure 55 governs default judgments. A default judgment

is a two-step process. A plaintiff first seeks a Clerk’s entry of default under Rule 55(a).

At this step, the court must decide whether the plaintiff properly served the defendant.

Chambers v. Halsted Fin. Servs., LLC, No. 2:13-CV-809-FTM-38, 2014 WL 3721209, at

*1 (M.D. Fla. July 28, 2014). If service is proper, the court will direct the Clerk of Court to

enter default.

       The plaintiff then moves for a default judgment when his claim is not for a sum

certain. Fed. R. Civ. P. 55(b)(2). Entry of a default by the Clerk alone does not warrant

a default judgment. Tyco Fire & Sec., LLC v. Alcocer, 218 F. App’x 860, 863 (11th Cir.

2007). There must be a sufficient basis in the pleadings for the relief sought. “Thus,

before entering a default judgment for damages, the district court must ensure that the

well-pleaded allegations in the complaint . . . actually state a substantive cause of action

and that there is a substantive, sufficient basis in the pleadings for the particular relief

sought.” Id. In undertaking this analysis, the defendant admits the complaint’s well-

pleaded factual allegations. See Nishimatsu Constr. Co. v. Houston Nat’l Bank, 515 F.2d




                                              2
1200, 1206 (5th Cir. 1975).2 But the defendant “is not held to admit facts that are not

well-pleaded or to admit conclusions of law.” Id.

        In deciding the complaint’s sufficiency, the court applies the same standard as a

motion to dismiss.       This standard means “a complaint must contain factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

Although this pleading standard “does not require ‘detailed factual allegations,’ . . . it

demands more than an unadorned the defendant-unlawfully-harmed-me accusation.” Id.

(quoting Twombly, 550 U.S. at 555). The complaint must contain “more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.”

Twombly, 550 U.S. at 555. Although a court must accept the well-pleaded allegations of

a complaint as true, it is not bound to accept a legal conclusion couched as a factual

allegation. Iqbal, 556 U.S. at 678. And if a plaintiff has not “nudged [his] claims across

the line from conceivable to plausible,” the complaint fails to state claim. Twombly, 550

U.S. at 570.

        Finally, a defendant does not admit a plaintiff’s allegations about damages

because of the default. The court must independently decide the amount and character

of damages. Caldwell v. Compass Entm’t Grp. LLC, No. 6:14-CV-1701-ORL-41TBS,

2016 WL 7136181, at *2 (M.D. Fla. Feb. 4, 2016).

                                            DISCUSSION

        The ADEA and FCRA prohibit employers from firing employees because of their

age. 29 U.S.C. § 623(a)(1); Fla. Stat. § 760.10(1)(a). To plead an age discrimination


2The Eleventh Circuit has adopted as binding precedent the decisions of the former Fifth Circuit rendered
before October 1, 1981. Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981).




                                                   3
claim, a plaintiff must allege that he (1) was a member of a protected class; (2) was

subject to an adverse employment action; (3) was qualified for the position; and (4) was

replaced by a younger person. Liebman v. Metropolitan Life Ins. Co., 808 F.3d 1294,

1298 (11th Cir. 2015). Here, the Complaint alleges these facts: Mutka was born in 1954,

Top Hat fired him, Mutka was replaced by someone much younger than him, and Mutka

“always met and exceeded performance goals.” (Doc. 1 at ¶¶ 10-12, 16-17). Because

these allegations state a plausible claim for age discrimination, default judgment on

Counts I and II is warranted.

       The ADEA and FCRA also prohibit an employer from retaliating against an

employee because he complains about unlawful discrimination. 29 U.S.C. § 623(d); Fla.

Stat. § 760.10(7). “To establish a prima facie case of retaliation, a plaintiff must show

that: []he engaged in statutorily protected activity; (2) []he suffered a materially adverse

action; and (3) []he established a causal link between the protected activity and the

adverse action.” Buchanan v. Delta Air Lines, Inc., 727 F. App’x 639, 641 (11th Cir. 2018)

(citing Trask v. Sec’y Dep’t of Veterans Affairs, 822 F.3d 1179, 1193-94 (11th Cir. 2016)).

The first and third factors are problematic here. To satisfy the first factor, a plaintiff must

show he objected to discriminatory conduct to clearly alert his employer about violating

the law. See Verna v. Public Health Trust of Miami-Dade Cty., 539 F. Supp. 2d 1340,

1357 (S.D. Fla. 2008) (citing Marcelin v. Eckerd Corp. of Fla., No. 04-CV-491-T-17, 2006

WL 923745, at *8 (M.D. Fla. 2006)). The third factor requires that the decision maker “be

aware of the protected conduct at the time of the adverse employment action.” Id.

       Although the Complaint alleged that Mutka “objected to Defendant’s age

discrimination and attempts to pressure him into retiring,” it does not allege the content




                                              4
or manner of any objection, when any objection was made, or to whom any objection was

directed. (Doc. 1 at ¶ 18, 22). Without such allegations, it is unclear if Mutka’s objection

qualifies as statutorily protected activity or if the person who fired him knew of his

objection.     Mutka’s conclusory allegation that his “objection to age discrimination

constitute [sic] a protected activity because such requests were in furtherance of rights

secured to him by law” is not simply enough. (Doc. 1 at ¶¶ 51, 61). The Court thus denies

default judgment on Counts III and IV.

       Turning to damages, Plaintiff seeks back pay, front pay, liquidated damages, and

noneconomic damages. Mutka requests a hearing on damages because the amounts

are not a liquidated sum and cannot be determined by a mathematical calculation. The

Court agrees and will set a damages hearing.

       Accordingly, it is now

       ORDERED:

       1. Plaintiff James Mutka’s Motion for Final Default Judgment (Doc. 16) is

             GRANTED.

       2. The Court will hold a hearing to determine damages on Mutka’s claims on

             December 20, 2018, at 9:30 a.m. in Courtroom 5D of the United States

             Courthouse and Federal Building, 2110 First Street, Fort Myers, FL 33901.

       3. The Clerk of the Court is DIRECTED to mail a copy of this Opinion and Order

             and any notice of hearing to Defendant Top Hat Imports, LLC at its last known

             address in the Court file.




                                             5
      DONE and ORDERED in Fort Myers, Florida this 26th day of November 2018.




Copies: All Parties of Record




                                       6
